CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by Jessie Hatheock to recover damages for personal injuries. The action was brought against her husband and commissioners of Medina county. The plaintiff claimed that she was injured through the negligence of her husband in driving an automobile in which she was riding and also due to the negligence of the commissioners in maintaining a certain highway known as Grangerburg road. The action was brought in Cuyahoga county and summons served upon the defendant Hatheock, in Cuyahoga county and then' served upon the commissioners of Medina county.
The commissioners objected to the jurisdiction of the Cuyahoga county court by a motion to quash the service and also by a demurrer. As both of these were overruled, the case came on for trial after the commissioners had filed an answer. Counsel for the commissioners renewed its objection to the jurisdiction of the court and the court • thereupon directed the jury to return a verdict in favor of the defendant. The defendant, Hatheock, did not file an answer and was not represented at the trial. The plaintiff then prosecuted error, claiming that part of -the cause of action arose in Cuyahoga county as part of the pain and suffering was -incurred in that county. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the cause of action set up in plaintiff’s petition, and a1 23! of it, arose in Medina county and as the petition does not plead facts-showing joint negligence on the part of Hath-eock and commissioners under 11271 GC. the action must be brought in Medina county.
2. As 6308 GC. applies only to jurisdiction of action arising from injuries caused by the negligence of the owner of a motor vehicle, the action cannot be brought in Cuya-hoga county.